Citation Nr: 0944180	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  00-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972.  He had additional service in the U. S. Navy 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board previously adjudicated the Veteran's claim in June 
2008.  The Veteran's claim for service connection for PTSD 
was denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the April 2009 Joint 
Motion.  

The Court granted the Joint Motion for remand in April 2009 
and returned the case to the Board.

The Board wrote to the Veteran's attorney in April 2009.  The 
Veteran was advised that the case was returned to the Board 
by the Court.  He was further advised that he had 90 days to 
submit additional evidence or argument in support of his 
claim.  

The Veteran's attorney requested an extension of time to 
submit evidence in July 2009.  The Board granted an extension 
that same month.

The Veteran's attorney submitted additional medical evidence 
and argument that was received at the Board in October 2009.  
The attorney did not waive consideration of the evidence by 
the agency of original jurisdiction (AOJ) in the first 
instance.  However, as the evidence supports a grant of the 
benefits sought, the Board will consider the evidence in its 
appellate review.

FINDING OF FACT

The evidence of record establishes that the Veteran's PTSD is 
related to his military service.


CONCLUSION OF LAW

Posttraumatic stress disorder is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran originally enlisted in the U. S. Naval Air 
Reserve for six years in February 1969.  His initial 
assignment was at the Naval Air Station (NAS) at South 
Weymouth, MA.  He was pre-selected to attend "A" training 
as a photographer's mate (PH).  The Veteran had an initial 
period of active duty for training (IADT) that encompassed 
his basic training and completion of his PH school.  The 
period was from April 22, 1969, to September 19, 1969.  The 
Veteran returned to NAS South Weymouth upon completion of his 
IADT.  He participated as a drilling reservist.  

The Veteran was ordered to a 24-month period of active duty 
on February 18, 1970.  He was initially transferred to the 
Naval Station at Newport, Rhode Island.  He was later 
transferred to the Antarctic Development Squadron Six (VXE-6) 
at NAS Quonset Point, Rhode Island, in April 1970.  

A review of his personnel records shows that a special entry 
on an Administrative Remarks page was made on September 1, 
1970.  The entry noted that the Veteran was assigned a mark 
of 2.8 (on a 4.0 scale) in Military Behavior.  The entry said 
the mark was for laxity in following orders.  The entry was 
signed by a warrant office J.R.F.  A review of the Veteran's 
Enlisted Performance Record, shows that the Veteran's first 
evaluation on active duty was on September 1, 1970.  He had a 
mark of 3.2 in military appearance and a mark of 3.6 in 
adaptability.  These marks represented the Veteran's lowest 
performance evaluation during his active duty period.  He was 
received an evaluation in March 1971 with a minim mark of 3.4 
in military appearance but marks of 3.6 for professional 
performance and military behavior and a mark of 3.8 for 
adaptability.  In September 1971 the Veteran received a 3.8 
mark for the same performance categories.

A command history for the Veteran's squadron, received in 
December 2004, reflects that the squadron "wintered over" 
at McMurdo Station in Antarctica.  This meant the squadron 
was attached to the station for the period from October to 
March in support of what is annually referred to as Operation 
Deep Freeze.  The Veteran's periods of assignment in 1970 and 
1971 represented his participation in Operation Deep Freeze 
71 and Operation Deep Freeze 72.  His DD 214 reflects his 
award of the Antarctic Service Medal in recognition of this 
service.

The Veteran's service treatment records (STRs) do not reflect 
treatment for any complaints associated with any type of 
physical injury.  He was treated for complaints of a sore 
throat, gastrointestinal (GI) problems, and cold.  The 
Veteran had a physical examination prior to his deployment in 
April 1970.  His only complaints related to hay fever and a 
pilonidal cyst that existed prior to service.  The physical 
examination was negative for any abnormalities.  There were 
three small scars noted as well as a pre-existing tattoo.  
The Veteran had a separation physical examination in January 
1972.  Again, no abnormalities were found, other than as 
recorded in April 1970.

He was released from active duty in January 1972 and 
reassigned to a Reserve unit to fulfill the remainder of his 
obligated Reserve service.  

The Veteran had an annual Reserve physical examination in 
February 1973.  He reported having dizziness or fainting 
spells, ear, nose or throat trouble, hearing loss, and hay 
fever on his medical history form.  The Veteran was noted to 
be worked up for hearing loss.  His physical examination was 
negative for any physical abnormalities other than the same 
identifying marks.  The Veteran was said to have a bilateral 
low frequency hearing loss.  

The Veteran's personnel records show that he was discharged 
from the U. S. Naval Air Reserve in February 1975.  He 
received an Honorable discharge and was recommended for 
reenlistment.  The Veteran's service personnel records 
clearly document that he did not serve in combat at any time.

The Veteran submitted his initial claim for VA disability 
compensation benefits in May 1972.  At that time he sought 
service connection for problems associated with his left ear.  
After a period of development, the Veteran was granted 
service connection for hearing loss in the left ear in March 
1974.

The Veteran submitted a claim for nonservice-connected 
disability pension benefits in April 1975.  Medical evidence 
was developed that showed the Veteran with diagnoses of 
ulcerative colitis and duodenal ulcer.  A hospital summary 
from March 1975 noted that the Veteran was nervous.  The 
summary further reported that the Veteran had difficulties 
with a superior at work, his mortgage payment was $400 a 
month and his income was $170 a week.  The summary said the 
pressure had gotten to be too much for the Veteran.  

The Veteran's pension claim was denied in April 1976.

The Veteran again sought pension benefits in February 1981.  
He had suffered injuries to his cervical spine in a motor 
vehicle accident (MVA) in 1979.  His claim was denied in July 
1981.

Of note, the Veteran pursued his education through the use of 
his VA benefits from 1972 to the 1980's.  He was granted an 
extension of his delimiting date in 1982, in part because of 
problems relating to his cervical spine.  There was nothing 
further of record from the Veteran until his current claim 
for service connection for PTSD that was received in December 
1999.  

The Veteran's STRs were of record and his personnel records 
were obtained.  They have been discussed.  The RO wrote to 
the Veteran and asked for him to provide information 
regarding his claimed stressors in January 2000.  

He provided a detailed response with several items of 
evidence in May 2000.  In regard to his stressors he said he 
had recently learned that he had PTSD since service.  He said 
PTSD had been misdiagnosed as chronic depression and anxiety.  
He said his first manifestations after service was when he 
developed ulcers in 1974.  He noted that he had received 
treatment for several GI problems.  The Veteran described his 
symptoms.  He said he was happy and free prior to service.  
He said his father signed him up for the Navy.  The Veteran 
said he witnessed various abusive situations in boot camp.  
He said boot camp was brainwashing and he learned to "keep 
his mouth shut."  

He said he was sent to Newport to await orders after 
completing his "A" school training.  He said he was given a 
choice of being assigned to a riverboat in Vietnam or serving 
with a squadron that needed a photographer's mate.  He said 
he was also told the squadron operated out of Rhode Island 
and would occasionally deploy to Iceland.  The Veteran said 
he volunteered for the assignment but it turned out he was 
actually volunteering for VXE-6.  

The Veteran said he reported to the squadron and went to the 
barracks to stow his gear.  He was approached by a number of 
men and asked if he was a member of the "Turtle Club."  His 
response was not satisfactory and the men grabbed him, beat 
him, removed his pants, and positioned him face down while 
still being held in the air.  He said the men were screaming 
insults at him and telling him to scream.  He said two men 
bit him on his bare buttocks.  He was ordered to scream 
louder until he heard someone say "that's enough blood."  
He was released and told to not tell anybody about what had 
happened.  He said Turtle Club membership was common place 
and his experience was referred to as hazing.  

The Veteran said he reported to the photo lab and met several 
persons there.  There was a warrant officer in charge, WO R., 
and a chief petty office (CPO) P. and a first class petty 
officer.  He said they were not nice people and did whatever 
they could to make his life miserable.  He said he did two 
tours in Antarctica and developed his PTSD from his second 
tour.

The Veteran described his existence in Antarctica as being 
confined to a small room in a wooden hut with prohibitions on 
noise.  Showers were limited to a minute, twice a month.  He 
said he had to urinate in a funnel and defecate in a box.  
There were no friends, family, visitors, or phones.  There 
were only occasional phone patches.  He likened it to being 
in a prison.

The Veteran complained of his working conditions, to include 
exposure to chemical smells and long hours.  He said he was 
subjected to constant verbal abuse from WO R. and CPO P.  The 
two men could punish the men for any reason and the 
punishment could extend from having to shine their shoes to 
doing field days that required scrubbing everything.  He also 
said it could entail being denied movie privileges, being 
sent on special missions or threats of a blanket party.  

The Veteran contended that WO R. received word in August 1971 
that the Veteran was to be released from active duty in 
October 1971.  He said WO R. also knew he was to be married 
in February 1972.  He said the order to release him was 
disobeyed.  The Veteran said the official order for his 
release was supposedly received on October 8, 1971, while his 
unit was still in Rhode Island.  He said he could have been 
held in Rhode Island and not deployed.  He said he could also 
have been released at Christchurch, New Zealand, or even from 
Antarctica.  He said WO R. and CPO P. would not let him go.  

The Veteran said WO R. met with him and told him he did not 
like him and wanted to punish the Veteran.  The Veteran 
related an incident of involvement with a girl from New 
Zealand during his first Operation Deep Freeze.  He said this 
caused WO R. embarrassment.  The incident also involved 
another member of his unit described as "[redacted]" who was the 
son of someone famous and was able to get away with things.  

The Veteran went on to say there was a nuclear power plant at 
McMurdo to make electricity and fresh water.  He said he had 
taken pictures of barrels of nuclear waste that were taken 
from the power plant.  He said the barrels were placed on ice 
floes and left to float out to sea and sink.  He said he took 
pictures of the barrels on his first deployment.  He said his 
pictures were confiscated by WO R. and CPO P.  This was also 
embarrassing to WO R.  The Veteran said his punishment was 
being kidnapped for his second deployment.

The Veteran said he was sent on a special mission in November 
1971.  He was sent to the South Pole station with another 
individual who was a known alcoholic.  The Veteran said they 
were not told why they were going to the South Pole or what 
they were to do.  He said they were dropped off at the South 
Pole station and were the only two people there.  He said 
they went into the Quonset hut there.  He described the hut 
as having and outside and inside door.  The other individual 
began drinking and became drunk.  He also kept trying to pick 
a fight with the Veteran.  The Veteran said he had no place 
to go.  

The Veteran stated that the doors to the hut were blown open 
and an extremely bright light shone in.  He said they both 
passed out and when they awoke the next day they did not know 
what had happened.  He said he went outside of the hut and 
noticed that, where there used to be rippled wind blown snow, 
there was a huge, circular area of smooth ice.  He said a 
plane came within an hour and returned them to McMurdo.  They 
were ordered to report to sickbay.  The Veteran said he was 
never told why and did not ask questions.  

The Veteran then said the experience had bothered him for 
years.  He said he used to wonder if they were visited by 
aliens and then wondered if it was some new form of a weapon.  
He then felt that the event represented a test of some new 
means of drilling.  He claimed that he and the other 
individual were set up as guinea pigs and there was no 
concern for their safety.  He said the other individual was 
also disliked by WO R. and CPO P.  

The Veteran related a second event that he described as a 
mission.  He said he and a civilian scientist were sent out 
to a place he called the Adele Penguin rookery.  He said the 
individual was a friend of WO R.  He said he and the 
scientist were dropped off and were the only two people 
there.  He said the scientist kept trying to get him out on 
the ice floes to take pictures.  The Veteran felt that this 
was extremely dangerous because of the presence of leopard 
seals.  He said he returned to the pick-up spot to await the 
return of their helicopter.  He said he confronted WO R. on 
his return and said he felt WO R. was trying to get him 
killed.  He said WO R. told the Veteran to prove it.  

The Veteran said another mission required him to go out and 
take photographs in an area near a dock.  The ice near the 
dock had recently been broken up by ships.  The Veteran said 
the exposure of the water lead to much colder temperatures 
and he experienced severe cold.  He returned with his 
pictures but was told they were unsatisfactory and was sent 
out several times to take more pictures.  

The Veteran also said that he wrote to his congressman, 
Representative Burke, to affect his release from active duty.  
He said he was not needed on the deployment and he should 
have been released.  His said WO R. and CPO P. were angry 
about his contact with his representative.  The Veteran said 
the two individuals met with the squadron's commanding 
officer and composed an "erroneous" letter in response to a 
query from the representative.  The Veteran detailed several 
reasons why he believed the letter was "erroneous."  The 
Veteran said he was kidnapped, trapped, and continually 
psychologically abused and was only released through the 
intervention of his representative.  The Veteran reported 
that two other individuals were there and experienced poor 
treatment as well.   

The Veteran noted that he had developed GI problems in 
service and submitted a claim for them in 1975.  He said he 
believed the problems were symptoms, or physical 
manifestations of PTSD that originated during service.  

The Veteran included photographs with his submission.  One 
showed an individual on the ground with his buttocks exposed.  
There are several persons around the individual and appear to 
be holding him down.  One person has a can of a white 
substance and is pouring it on the individual's buttocks.  
The Veteran later said that person was he and that he was 
forced to pour flour on the individual on the ground out of 
fear of reprisal.  He identified the individual as a CPO S. 
and that CPO S. was subjected to the treatment because he had 
stood up to WO R. and CPO P.  Other pictures showed 
individuals in various poses that the Veteran described as 
hazing.  

The Veteran provided copies of letters from a family member 
and his wife, then girlfriend.  The family member letter, 
dated in November 1971, noted that the Veteran had written 
about being upset about things at his unit.  The letter also 
noted the Veteran's reporting of a hassle with WO R. and a 
scientist.  It also noted that his friend "[redacted]" got away 
with things.  It was noted that efforts were being made 
through Representative Burke's office to return the Veteran 
to home.  The letter from the Veteran's wife was dated in 
January 1972.  She noted that the Veteran was to return home, 
maybe in 20 days.  The letter also noted that the Veteran 
told his sister that he was very scared.  No details were 
provided as to why.

Also included were two letters from one of his shipmates, 
J.C.  J.C. expressed his strong dislike for WO R. and CPO P.  
In a second letter, J.C. reported that his discharge from 
service was moving along.  He noted that he would be free 
from WO R. and CPO P. and field days.  

The Veteran submitted a statement from S. Freedman, M.D., 
dated in March 2000.  Dr. Freedman said the Veteran had been 
under his care for a number of years.  He reported that the 
Veteran was complaining of depression and feeling markedly 
nervous, tired and grumpy in 1982.  He said he referred the 
Veteran to a psychiatrist.  He said the Veteran was seen 
again in May 1983 because of nervousness, headaches, and 
chest pain.  At another time in September 1990 the Veteran 
complained of depression was prescribed Prozac.  He was seen 
again for depression in 1991.  He detailed several other 
instances of treatment up to 1997.  He did not comment on the 
Veteran's claimed stressors and did not provide a diagnosis 
of PTSD.

The Veteran also included a statement from R. L. Berkowtiz, 
M.D., dated in April 2000.  Dr. Berkowitz reported that he 
had treated the Veteran since June 1998.  He said the Veteran 
presented with symptoms of chronic anger that was 
unresponsive to antidepressant medications.  He noted the 
Veteran had been treated by his internist for over 20 years 
but had not had consistent psychiatric treatment over that 
period.  The Veteran related problems with his father and 
problems during his military service in Antarctica.  Dr. 
Berkowitz said his initial diagnosis was atypical depression, 
possibly in the setting of bipolar II disorder.  The Veteran 
became aware of PTSD and slowly began to associate his 
symptoms with events in service.  Dr. Berkowitz said the 
Veteran had documented his experiences in service in a 
statement and had shared the document with him.  Finally, he 
said that he could not say that the Veteran would not have 
developed any psychiatric illness had he not struggled 
through his experiences in the military; however, the 
Veteran's experiences in Antarctica were a major reason for 
his many years of treatment with his internist and subsequent 
referrals to psychiatry.

The final item was a copy of a letter from the commanding 
officer of the Veteran's squadron to Representative Burke 
that was dated in December 1971.  The letter explained how 
the squadron traveled through New Zealand to McMurdo station 
for deployment from October 1971 to an expected date in March 
1972.  The letter further explained how personnel were 
screened prior to deployment to so that those individuals 
scheduled for release prior to 31 December do not go with the 
unit.  The letter noted that there was a message, dated 
October 6, 1971, that authorized early separation but that it 
was not received at the squadron until October 8th.  At that 
time the squadron was in Antarctica.  Personnel records were 
enroute.  The Veteran departed Quonset Point on October 9th.  
The commanding officer stated that the timing for the Veteran 
was unfortunate but unavoidable.  He said, had the message 
been received in September 1971, the Veteran's operational 
need would have been assessed prior to deployment.  The 
letter provided additional information about unit staffing 
and that the squadron was not overstaffed as alleged by the 
Veteran.  The Veteran's expertise with specific equipment was 
noted as necessary until January 1972.  The commanding 
officer said he was hopeful that the Veteran could be 
returned to Rhode Island in late January 1972.  (As indicated 
by the Veteran's separation date, he was returned and 
eventually released from active duty on January 14, 1972).  

The Veteran in his statement of May 2000, and other 
statements strongly disputes the facts related by his 
commanding officer.

The Veteran was afforded a VA examination in July 2000.  The 
examiner reported the Veteran's statement of stressors 
regarding his problems while in Antarctica, to include 
individuals trying to kill him.  The examiner listed the 
Veteran's contentions of witnessing nuclear waste being 
floated out to sea as well as the incident at the South Pole 
where the doors to the Quonset hut were blown open and the 
bright light appeared.  The examiner said he asked the 
Veteran about this event and noted that the Veteran said he 
thought aliens had landed.  The examiner said there were 
other episodes that the Veteran related about his service in 
Vietnam.  He said the episodes were clearly delusional in 
nature and there was no documentation of them happening the 
record whatsoever.  The examiner did not provide any 
specifics on these episodes.  He recounted the Veteran's 
difficulty with employment after service.  He noted that the 
Veteran received psychiatric treatment.  The diagnosis was 
major depression with psychotic symptoms.

The Veteran's claim was denied in July 2000.  

Subsequent to the denial of service connection the Veteran 
submitted additional evidence to support his claim.  This 
included additional stressor statements as well as testimony 
at his Travel Board hearing in July 2002.  He also submitted 
additional medical evidence.

The medical evidence included a PTSD assessment report by a 
VA psychologist in March 2001.  The assessment noted that it 
was based on five interviews as well as psychological 
testing.  In regard to military history the examiner said the 
Veteran reported that several men that were disliked by the 
commanding officers "disappeared" after being sent out on 
missions.  He said other men were beaten and/or sodomized at 
the direction of the commanding officers.  

(The Board notes that the examiner was not specific in the 
use of the term commanding officers as in the actual meaning 
of the term or whether she was referring to the Veteran's 
supervisors).  

The Veteran told of an incident where he was dispatched in a 
helicopter to take pictures of helicopter crash.  He was 
afraid for his safety because of the conditions and 
difficulty the pilot had in flying his helicopter.  He told 
of his difficulty in being returned from Antarctica to be 
discharged.  The Veteran said no one was able to understand 
what he had experienced during service.  The Veteran said he 
was frequently angry and that his family was afraid of him.  
The Veteran reported symptoms of anger, intrusive thoughts, 
hyperarousal, and emotional numbness since service.  The 
examiner provided a detailed review of the various tests that 
were administered.

The examiner said the Veteran presented with symptoms of 
chronic PTSD.  The Veteran reported a history of trauma and 
had experienced ongoing psychiatric problems, including PTSD, 
following service.  

The Veteran submitted another statement from Dr. Berkowitz, 
dated in August 2000.  Dr. Berkowitz noted he had submitted a 
statement in April 2000.  He said that further discussions 
with the Veteran had strengthened his opinion that the 
Veteran's experiences in Antarctic caused his PTSD.  He 
stated that the Veteran full met the criteria for a diagnosis 
of PTSD.  He related how the events in Antarctica exposed him 
to threatening circumstances.  The Veteran reported continued 
symptoms since that time.  Dr. Berkowitz also said the 
Veteran did not display evidence of psychosis, as reported in 
the VA examination.  He said the Veteran's testimony of his 
experiences in Antarctica were conveyed in a way that compels 
him to believe the Veteran.  He said the testimony was 
accompanied by affect appropriate to the content.  He stated 
that the Veteran's experience in Antarctica clearly accounted 
for development of his PTSD.

The Veteran and his wife testified at a Travel Board hearing 
in July 2002.  The Veteran related the attack on him on 
reporting to Quonset Point.  He testified that, when it was 
over, he noticed he was bleeding from his rectum.  He did not 
seek any treatment out of fear of reprisal.  He also 
testified that people that were a problem would disappear 
(Transcript p. 8).  He said all he knew was that people were 
there one day and not there the next.  He referred to this as 
"taking a walk" and inferred that individuals would be 
forced out into the elements by enforcers and not heard from 
again.  The Veteran provided the details of the photograph 
showing him pouring flour on CPO S.  He said the picture 
showed that the individuals involved had broken the leg of 
CPO S.  There were no repercussions for the conduct.  The 
Veteran's wife testified that the Veteran expressed fear in 
his letters home.  He told her about the events before they 
were married.  She also said the Veteran reported that he had 
been raped.  

The Veteran testified that he was told if he spoke of any of 
the events after service he would be tried for treason.  He 
said he believed what he was told because he was only 19 at 
the time.  The Veteran's wife was asked if she had told 
Representative Burke about any of the activities and she said 
no.  They only wanted to get the Veteran out of Antarctica 
without causing him more problems.  The Veteran testified 
that he developed bleeding ulcers about a year or so after 
his release from active duty.  He said he was put on Valium 
to help calm him down.  

The Veteran and his spouse provided written statements that 
were received in August 2004.  He recounted his initial 
assault at Quonset Point.  He said he complained to CPO P. at 
the time.  He said he was punished by being assigned to 
Antarctica for 5 months.  He also said he told CPO S. about 
his treatment and that person was attacked and injured.  He 
said that WO R. and CPO P. had him extended and sent to 
Antarctica a second time to show he was their property.  He 
said he had initially kept his being raped from his wife.  He 
said his wife, girlfriend at the time, saw him almost 
immediately after his initial assault and could tell 
something had happened.  He related that he had told his wife 
about the rape in the last several years only as a result of 
his therapy.  He said he sought psychiatric help from a 
Franciscan psychologist, Dr. E. Buionaunco at his wife's 
insistence in 1979.  He detailed his symptoms and how his 
life had been affected by the events in service.  

The Veteran's wife said they had dated for seven years before 
they were married.  She knew him well.  She said he returned 
from service a broken man.  She said that she saw him after 
the assault at Quonset Point and he looked awful.  She could 
tell he had been beaten up.  He told her he had been through 
an initiation and did not want to talk about it.  In regard 
to his second trip to Antarctica she said she knew something 
was wrong based on the Veteran's letters and very brief phone 
patches.  She said he was not himself and was very guarded 
and serious.  She sought help from Representative Burke.  
They were married in February 1972.  She noted that the 
Veteran had nightmares almost every night.  He would become 
angry and upset over little things and was always full of 
anxiety and was often depressed.  She provided additional 
information on the Veteran's behavior and ability to function 
over the years.  

The Veteran has provided statements from B. Roessner, LICSW, 
from the Vet Center in Brockton, MA, as well as treatment 
records for the period from September 2001 to November 2004.  
The treatment records reflect the Veteran's gradual 
discussion of events that happened to him in service.  In 
statements from February 2004, December 2004, and April 2008, 
Ms. Roessner accepts the occurrence of trauma to the Veteran 
in service.  This included his hazing on reporting to his 
unit as well as the hazing ritual of CPO S. and his constant 
fear while stationed in Antarctica.  She stated that the 
Veteran's PTSD stems from the events in service.  

There is a short note from Dr. Buionaunco, dated in November 
1979, that states the Veteran was going through a serious and 
critical stage of nervousness.  The Veteran would be coming  
for therapy.  He did not identify the basis for the 
nervousness, whether it was the recent MVA or any other 
cause.

The Veteran submitted a statement from C. C. Dickey, M.D., a 
psychiatrist that had also seen him as a VA patient in the 
past, that was dated in May 2008.  Dr. Dickey said he had 
treated the Veteran from May 2002 to January 2007.  Dr. 
Dickey referenced the initial assault at Quonset Point.  He 
also noted the Veteran's forced participation in the hazing 
of CPO S.  He noted the photograph of the event and the 
Veteran's documented participation.  He said the Veteran had 
fear of reprisal or another assault while in Antarctica and 
had no way to escape while there.  He said the Veteran had 
recurring ulcers on his return from service.  He said the 
Veteran had suffered extreme symptoms of PTSD.  He stated 
that he strongly believed that the military sexual trauma and 
subsequent isolation in Antarctica with the perpetrators of 
the trauma were the cause of his PTSD.  

The final medical report submitted in support of the 
Veteran's claim is from M. L. Cesta, M.D.  The report is 
dated in October 2009.  Dr. Cesta said he had reviewed the 
medical record and interviewed the Veteran in preparing his 
report.  He said the Veteran was the victim of a personal 
assault at Quonset Point and then forced to work with many of 
the same individuals in close quarters.  He said there was no 
question that the Veteran had a diagnosis of PTSD.  Dr. Cesta 
reviewed the statement of the Veteran's wife and her 
observations soon after the assault and her dealings with the 
Veteran while he was in Antarctica.  He reviewed the 
statements and medical assessments from the several 
physicians and other mental health professionals that had 
assessed the Veteran's condition.  Dr. Cesta concluded that 
the preponderance of the medical record was extremely clear 
and described the Veteran as having severe PTSD that was 
directly related to the assaults he experienced on active 
duty.  He also said the extremely difficult, dangerous, and 
threatening environment the Veteran experienced while on 
active duty in Antarctica also were responsible for his PTSD.  
Dr. Cesta also related in detail his interview of the 
Veteran.  

Dr. Cesta concluded that the Veteran had PTSD, chronic with 
delayed onset due to his in-service personal assault.  He 
said the disease process began immediately after active duty 
was severely disabling from that point onward.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court 
also held that the sufficiency of a stressor was now a 
clinical determination for an examining mental health 
professional.  Id. at 140, 141.  The Court said that the 
occurrence of the stressor was still a factual matter to be 
determined by the evidence.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

Further, the Court has said that the categorical statement, 
used in other decisions, such as Moreau and Cohen, that an 
opinion by a mental health professional based on a 
postservice examination cannot be used to establish the 
occurrence of a stressor is not operative in a personal 
assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

The Veteran's STRs do not reflect any indication of treatment 
for any type of injury from a personal assault during 
service.  The Veteran has maintained that he did not seek 
treatment.  There is no indication of the Veteran being 
treated for any complaints related to nervousness.  He did 
have several instances of treatment for GI-related 
complaints.

The Veteran's personnel records do show that he received a 
low mark in Military Behavior in September 1970.  This was 
specifically noted by way of 	an Administrative Remark entry 
in addition to being recorded on his performance evaluation 
record.  The basis for the mark was not reported.  This mark 
would be some five months after the Veteran's reported 
assault at Quonset Point.  However, the evaluation period 
covered was from the Veteran's initial reporting date to 
September 1970.  Such a low mark could be indicative of a 
behavioral change following his assault.  However, the 
Veteran's later performance marks are good for all categories 
evaluated for the next two periods.  

The personnel records also clearly document that there was a 
problem in the Veteran's deployment for Operation Deep Freeze 
72.  The Veteran was serving a period of active duty for 24 
months with a commencement in February 1970.  Thus his normal 
release from active duty would be in February 1972.  The 
service records show the Veteran was deployed in a normal 
manner but also show there was evidence to allow for the 
Veteran's release from active duty in October 1971, prior to 
the squadron's deployment.  The response from the squadron's 
commanding officer to the query from Representative Burke 
explained the events that resulted in the Veteran's 
deployment.  Although the Veteran attributes his deployment 
to malicious acts by WO R. and CPO P., there is not 
sufficient evidence to support that conclusion.

It is understandable that the Veteran was expecting his early 
release and that he would not have to deploy with his 
squadron.  Especially in light of his plans to be married in 
February 1972.  However, given the scope of the evolution to 
deploy a squadron to the Antarctic, as documented in the unit 
history of record, it is also understandable that errors were 
made that resulted in the Veteran having to deploy.  Such a 
finding does not mean that the Veteran was not subjected to 
threats and stressful events once he was deployed.

In that regard, the Veteran has written about and testified 
that he was afraid of enforcers at his unit in Antarctica.  
In particular, he spoke of problem individuals being forced 
to take a walk and never being seen again, clearly inferring 
people were forced out into the elements where it is expected 
they would die and not be found.  The unit history for the 
squadron, for the Veteran's entire assignment, does not 
record the loss of any individuals such as described by the 
Veteran.  The unit history provides an extremely detailed 
report of activities involving equipment problems as well as 
several personal injuries and evacuation of the injured 
parties.  There were no deaths or missing persons reported.  

The Veteran's contentions of trauma in service are well 
documented in the record.  He has provided photographic 
evidence of hazing incidents.  His wife has provided 
corroborating statements regarding his status almost 
immediately after his initial assault at Quonset Point.  Her 
letter in 1971 also acknowledged the Veteran's expressions of 
concern to his family during his deployment in Antarctica.  
She has provided further evidence in support of the Veteran 
relating the several incidents the Veteran said occurred in 
service.  

In addition, the letters from J.C. clearly show that WO R. 
and CPO S. were not liked and were the cause of concern for 
J.C. in addition to the Veteran.  

The medical evidence of record shows the Veteran having 
difficulty with employment within the first few years after 
service.  He also had GI-related complaints and was treated 
for nervousness with Valium.  

The several healthcare professionals have reviewed his 
statements and the records and concluded that the Veteran 
exhibited symptoms of PTSD soon after service.  Dr. Berkowitz 
was unequivocal in his assessment of August 2000.  Ms. 
Roessner provided several statements that assessed the 
evidence and concluded that the Veteran's PTSD was 
attributable to the personal assaults experienced in service.  
Dr. Dickey was of the same opinion.  He clearly related the 
initial assault and the Veteran's overall fear and 
apprehension while stationed in Antarctica as the cause of 
the Veteran's PTSD.  

Finally, Dr. Cesta provided a lengthy and detailed review of 
the evidence.  He noted the initial assault, as well as the 
other activities in service, and the circumstances of the 
Veteran's service in Antarctica in concluding that the 
Veteran's PTSD was due to his military service.  

The only medical evidence contrary to the above opinions is 
from the VA examination of July 2000.  

The Board finds that the Veteran's statement of his assault 
at Quonset Point is credible.  His statement is corroborated 
by his wife's statements and testimony.  The circumstances of 
the Veteran's service in Antarctica are more problematic.  
The Veteran has alleged specific events where he believes he 
was placed in danger at the direction of WO R.  There is no 
evidence to corroborate those specific events.  However, 
there is evidence to document the Veteran's feelings while in 
Antarctica from October 1971 to January 1972 in the letters 
from his relative and wife and the letters from J.C. 
regarding the mutual feelings toward WO R. and CPO P.  
Further, there is the photographic evidence of the hazing 
incidents.

The mental health professionals have concluded that the 
Veteran's service experiences in Antarctica have contributed 
to his PTSD.  Although the examiners have not explicitly 
endorsed the specific events related by the Veteran, they 
have assessed the overall environment as extremely stressful 
and detrimental to the Veteran.  In short, their assessments 
are sufficient to establish the occurrence of the claimed 
stressors in service regarding the assault, and stressful 
events in Antarctica.  See Patton, 12 Vet. App. at 280. 

The Board finds that the evidence does support a conclusion 
that the Veteran experienced a sexual assault and was 
subjected to other intimidating behaviors in service as 
verified stressors.  Accordingly, service connection for PTSD 
is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


